DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
1)	On page 3, in paragraph 11, line 1:  “Weston” should be changed to –Winker et al.--. 
2)	On page 3, in paragraph 11, lines 1 & 2 and on page 4, lines 3 & 4:  “Weston II” should be changed to --Winker--.
3)	On page 5, in paragraph 17, line 1:  “US” should be changed to --Chinese--. 
Appropriate correction is required.

Claim Objections
Claims 1, 3, 7, 9, 13 and 15 are objected to because of the following informalities:  
1)	In claim 1, line 15; claim 7, line 14 and in claim 13, line 16:  The term “bladders” should be changed to --bladder--.
2)	In claim 1, line 27; claim 7, line 24 and in claim 13, line 28:  The term “valve” should be changed to --valves--.

3)	In claim 1, line 28 and in claim 13, line 29:  The term “sensor” should be changed to --pressure sensors--.
4)	In claim 3, line 2; claim 9, line 2 and in claim 15, line 2:  The phrase “does a job.  It” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The scope of the limitation “things connected to the chip” as recited in lines 4 and 5 of claims 3, 9 and 15 cannot be properly ascertained, thereby rendering these claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,098,000 to Long et al.  With respect to claims 1, 6, 7, 12 and 13, Long et al. ‘000 shows the claimed limitations of an inflatable cushion (58) comprising:  a cover (143) (as shown in Figure 6B and as described in column 9, lines 64-67); wherein there is a soft layer of padding (i.e., top and front portions of element 58 covering elements 60, 70, 80, 84, 86, 87, 90, 94 and 98 as shown in Figure 6) attached beneath said cover (143); a top layer (i.e., a top portion of element 58 covering elements 60, 70, 80 and 84 also as shown in Figure 6); a base (i.e., bottom and back portions of element 58 underneath and behind elements 60, 70, 80, 84, 86, 87, 90, 94 and 98 as shown in Figure 6); a communication device (118) (as shown in 


Figure 7 and as described in column 9, lines 114-116); a microcontroller (102) (as shown in Figure 7 and as described in column 8, lines 58-60 and in column 9, lines 1-5); a power source (as described in column 6, lines 33-42); a gas pump (106) (as shown in Figure 7 and as described in column 8, line 60); a primary tube (110) (also as shown in Figure 7 and as described in column 8, line 61); a blow off valve (112) (as shown in Figure 7 and as described in column 8, line 67); a plurality of two-way valves (110a-110h) (as shown in Figure 7 and as described in column 8, lines 62-64 and in column 9, lines 28-31 & 39-52); a plurality of secondary tubes (extending from element 110 to elements 60, 70, 80, 84, 86, 87, 90, 94 and 98 as shown in Figure 7); a plurality of pressure sensors (116a-116h) (as shown in Figure 7 and as described in column 9, lines 5-10); and a plurality of bladder pods (60, 70, 80, 84, 86, 87, 90, 94 and 98) (as shown in Figures 6 & 7 and as described in column 8, lines 8-43); wherein said plurality of bladder pods are on said base and below said top layer (as shown in Figure 6); said plurality of bladder pods are in individual fluid communication with said individual secondary tubes, and said individual secondary tubes are in fluid communication with said individual pressure sensors (116a-116h) (as shown in Figure 7 and as described in column 9, lines 5-10); said individual secondary tubes are in further fluid communication with said individual two-way valves (110a-110h), and said two-way valves are in fluid communication with said primary tube (110) (also as shown in Figure 7 and as described in column 9, lines 1-4); said primary tube is in fluid communication with said gas pump (106) and said blow off valve (112), and said microcontroller (102) can receive and send signals to said blow off valve, said gas pump (106), said individual two-way valves (110a-110h), said communication device (118), and/or said individual pressure sensors 

(116a-116h) (as shown in Figure 7 and as described in column 8, lines 58-67 and in column 9, lines 1-10); and said microcontroller (102), said gas pump (106), said blow off valve (112), said plurality of two-way valves (110a-110h), and said plurality of pressure sensors (116a-116h) are all powered by said power source (as shown in Figures 6 & 7 and as described in column 6, lines 33-42 and in column 8, lines 56-58); and said plurality of bladder pods (60, 70, 80, 84, 86, 87, 90, 94 and 98) are covered by said cover (143) attaching to said base (as shown in Figures 6 & 6B and as described in column 9, lines 64-67).   
With respect to claims 2, 8 and 14, the reference further discloses a condition wherein the power source is a battery (see column 6, lines 33-42).  With respect to claims 4, 10 and 16, the reference further discloses a condition wherein the communication device is a device that has the potential of having wired or wireless interconnection of mobile phones, computers and other electronic devices (see column 12, lines 59-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 11, 15 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. ‘000 in view of U.S. Pat. App. Pub. No. 2002/0027384 to Zur.  With respect to claims 3, 9 and 15, Long et al. do not specifically disclose a condition wherein the microcontroller (102) is a computer system on a chip which contains an integrated processor, memory (a small amount of RAM, program memory, or both), and input/output peripherals.  Zur ‘384 provides the basic teaching of an inflatable cushion (12) comprising:  a cover and a base (as shown in Figures 1 & 2 and as described on page 3, in paragraph 0036); a communication device (20) (as shown in Figures 2 & 6 and as described on page 3, in paragraphs 0039, 0040 & 0044 and on page 4, in paragraphs 0049 & 0055); a microcontroller (as described on page 3, in paragraphs 0041 & 0048 and on page 4, in paragraph 0048); a power source (31, 34) (as shown in Figures 2 & 6 and as described on page 3, in paragraphs 0038-0041, 0044, 0046 & 0047 and on page 4, in paragraph 0055); a gas pump (21) (as shown in Figures 2, 5 & 6 and as described on page 3, in paragraphs 0038, 0039, 0041 & 0045 and on page 4, in paragraphs 0050 & 0055); a primary tube (disposed between elements 21 and 22 as shown in Figure 5); a blow off valve (24) (as shown in Figures 2, 5 & 6 and as described on page 3, in paragraphs 0038, 0039, 0041 & 0045 and on page 4, in paragraphs 0050 & 0055); a plurality of 

two-way valves (22) (as shown in Figures 2 & 5-7 and as described on page 1, in paragraph 0010; page 3, paragraphs 0038-0041 & 0045 and on page 4, in paragraphs 0050, 0051 & 0055); a plurality of secondary tubes (25) (as shown in Figures 5 & 7 and as described on page 1, in paragraph 0011 & 0012 and on page 3, in paragraph 0045); a pressure sensor (23) (as shown in Figures 2, 5 & 6 and as described on page 3, in paragraphs 0038, 0039, 0041 & 0045 and on page 4, in paragraph 0050 & 0055); and a plurality of bladder pods (10) (as shown in Figures 1, 2 & 7 and as described on page 3, in paragraphs 0036, 0038 & 0041); wherein said plurality of bladder pods are on said base (as shown in Figures 1 & 2) and are in individual fluid communication with said individual secondary tubes (25) (as shown in Figure 7); said individual secondary tubes are in further fluid communication with said individual two-way valves (22) (as shown in Figures 5-7 and as described on page 1, in paragraph 0010); said two-way valves are in fluid communication with said primary tube (as shown in Figures 5 & 7); said primary tube is in fluid communication with said gas pump (21) and said blow off valve (24) (as shown in Figure 5 and as described on page 3, in paragraphs 0038 & 0045); said microcontroller can receive and send signals to said blow off valve, said gas pump, said individual two-way valves, said communication device, and/or said pressure (as shown in Figure 6 and as described on page 3, in paragraphs 0041, 0042, 0046 & 0048 and on page 4, in paragraphs 0048 & 0055); said microcontroller, said gas pump (21), said blow off valve (24), said plurality of two-way valves (22), and said pressure sensor (23) are all powered by said power source (31, 34) (as shown in Figures 2 & 6 and as described on page 3, in paragraphs 0038-0041, 0044, 0046 & 0047 and on page 4, in paragraph 0055); said plurality of bladder pods (10) are covered by said cover 

attaching to said base (as described on page 3, in paragraph 0036), and wherein the microcontroller is a computer system on a chip which contains an integrated processor, memory (a small amount of RAM, program memory, or both), and input/output peripherals (as described on page 3, in paragraphs 0041 & 0048 and on page 4, in paragraphs 0048 & 0055).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the inflatable cushion of Long et al. with a microcontroller which is a computer system on a chip which contains an integrated processor, memory (a small amount of RAM, program memory, or both), and input/output peripherals, in order to provide an inflatable cushion microcontroller arrangement which has long been known in the art as taught by Zur ‘384.
With respect to claims 5, 11 and 17, Long et al. do not specifically disclose a condition wherein the plurality of sensors (116a-116h) are located inside the cover (143) and base when the cushion (58) is assembled.  Zur ‘384 further teaches a condition wherein a “supply unit” (15) containing the microcontroller, power source (31), gas pump (21), blow off valve (24) and pressure sensor (23) may be located either underneath the inflatable cushion or within the cover when the cushion is assembled (see page 3, paragraph 0038).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the inflatable cushion of Long et al. with a plurality of sensors which are located inside the cover and base when the cushion is assembled, in order to provide a simple and alternative sensor configuration which has long been known in the art as taught by Zur ‘384. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Ye et al. ‘668, Lafleche et al. ‘564, Lafleche et al. ‘273, Bobey et al. ‘909, Bobey et al. ‘550, Sachdev et al. ‘848, Sachdev et al. ‘786, Miller, Jr. ‘016, Ye et al. ‘174, Sazonov ‘637, Lafleche et al. ‘792, Lafleche et al. ‘307, Bobey et al. ‘774, Riley et al. ‘579, Bobey et al. ‘650, Sazonov ‘981, Riley et al. ‘588, Riley et al. ‘886, Lafleche et al. ‘781, Bobey et al. ‘237, Bobey et al. ‘380, Riley et al. ’725, Bobey et al. ‘233, Bobey et al. ‘701, Genaro ‘206, Genaro ‘164, Bobey et al. ‘264, Zur ‘803, Shafer et al. ‘264, Shafer et al. ‘723, Shafer et al. ‘941, Vaughn et al. ‘499, Shafer et al. ‘484 and Shafer et al. ‘154.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673